Response to Amendments and Arguments
Applicant’s amendments and arguments filed on 8/26/3021 have been fully considered.  In view of applicant’s amendments to claims 28 and 94, the rejections under 35 USC 112 have been withdrawn.  In view of the cancellation of claim 28 in copending Application No. 16/925,778, the double patenting rejection has been withdrawn.  Accordingly, claims 28-30, 32, 36-37, 79-80, 84-85 and 87-96 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the method of claim 28.  Specifically, Macosko et al. (Cell 2015, 161:1202-1214), regarded as the closest prior art, disclose a method of determining a sequence of a region of interest from an mRNA molecule, comprising: hybridizing a plurality of polynucleotides (e.g., cDNAs attached to microparticles) derived from mRNA with a primer (e.g., primer used in the PCR step (“8. PCR”) as shown in Figure 2A) to form a plurality of hybridized templates, the polynucleotides comprising a barcode region (e.g., barcode region comprising a “cell barcode” and a “UMI”), a homopolymer region (e.g., oligo-dT sequence) comprising a plurality of contiguous and identical bases, and a target region comprising a sequence associated with a region of interest from an mRNA molecule, and wherein the target region is uniquely associated with the barcode region (see Figures 1-2).  However, sequence determination in the method of Macosko et al. is done via paired-end sequencing (see Figure 2) which does not involve the three particular sequence determination steps (i.e., determining the sequence of the barcode region using labeled nucleotides in a plurality of predetermined cycles, wherein the predetermined cycles and the barcode regions of the polynucleotides are configured such that the primer is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639